Per Curiam.

The provision of the lease by which the owner gave permission to the lessee, landlord here, to make any structural alteration or addition now or at any future time on condition that the lessee obtain written consent of the mortgagee and furnish a surety company completion bond to the owner, was made for the benefit of the owner, the mortgagee and the lessee. The owner and mortgagee could waive or insist on performance. They alone had that right. The provision was not made for the benefit of lessee’s subtenants. They could not enforce performance. As to them performance or waiver was not more than a requirement of proof at the trial. The proof given warranted the decision for the landlord.
The final order should be affirmed, with $25 costs.